
	
		II
		111th CONGRESS
		2d Session
		S. 3387
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2010
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the release of water from the marketable
		  yield pool of water stored in the Ruedi Reservoir for the benefit of endangered
		  fish habitat in the Colorado River, and for other purposes.
	
	
		1.Endangered fish recovery
			 implementation programs
			(a)DefinitionsSection 2 of Public Law 106–392 (114 Stat.
			 1602) is amended by adding at the end the following:
				
					(11)Marketable
				yield poolThe term marketable yield pool means the
				portion of the regulatory capacity that, as of the date of enactment of this
				paragraph, is dedicated to marketing purposes.
					(12)Regulatory
				capacityThe term regulatory capacity has the
				meaning given the term in the publication entitled Operating Principles,
				Fryingpan-Arkansas Project, Adopted by the State of Colorado, April 30, 1959
				(as amended December 30, 1959, and December 9, 1960), as printed as
				House Document No. 130 in accordance with House Resolution 91, 87th Congress,
				agreed to March 15, 1961.
					(13)Ruedi
				ReservoirThe term Ruedi Reservoir means the
				component of the Fryingpan-Arkansas Project of the Bureau of Reclamation that
				is located—
						(A)on the Fryingpan
				River; and
						(B)in western
				Colorado.
						.
			(b)Authorization
			 To fund recovery programsSection 3 of Public Law 106–392 (114
			 Stat. 1603) is amended—
				(1)by redesignating
			 subsections (e) through (h) as subsections (f) through (i), respectively;
			 and
				(2)by inserting
			 after subsection (d) the following:
					
						(e)Allocation of
				Ruedi Reservoir marketable yield pool
							(1)Release of
				waterFor calendar year 2013, and each calendar year thereafter,
				at the request of the Director of the United States Fish and Wildlife Service
				(referred to in this subsection as the Director), 5,412.5
				acre-feet of water shall be released from the marketable yield pool of water
				stored in the Ruedi Reservoir for the benefit of endangered fish habitat in the
				Colorado River.
							(2)Timing of
				releaseUnless otherwise requested by the Director, the release
				of water under paragraph (1) shall occur during the late summer months to
				enhance low water flows in areas that comprise the endangered fish habitat in
				the Colorado River.
							(3)No requirement
				for contract or other agreementThe release of water under
				paragraph (1) may be carried out without the formation or execution of any
				contract or other agreement.
							(4)ReimbursementThe
				capital, operational, maintenance, and replacement costs that arise from the
				release of water under paragraph (1) shall not be reimbursable.
							(5)EffectThe
				release of water under paragraph (1) shall satisfy 50 percent of the commitment
				by water users to provide 10,825 acre-feet of water per calendar year, as
				described in Appendix C of the document—
								(A)entitled
				Final Programmatic Biological Opinion for Bureau of Reclamation's
				Operations and Depletions, Other Depletions, and Funding and Implementation of
				Recovery Program Actions in the Upper Colorado River above the Confluence with
				the Gunnison River; and
								(B)published by the
				Director on December 20, 1999.
								(6)Effective
				dateThis subsection shall take effect on the later of the date
				on which—
								(A)the Secretary
				issues a finding of no significant impact, or a record of decision, under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) regarding the release of water under
				paragraph (1); and
								(B)an additional
				5,412.5 acre-feet of water has been made available by means acceptable to water
				users to satisfy the remaining obligations of the water users, as referenced in
				the document described in paragraph
				(5).
								.
				
